UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 02-4297
JOSEPH LEWIS WASHINGTON, a/k/a
Baltimore Joe,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                            (CR-01-388)

                  Submitted: December 10, 2002

                      Decided: January 7, 2003

    Before MICHAEL, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. Miller Williams Shealy, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.
2                    UNITED STATES v. WASHINGTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Joseph Lewis Washington pled guilty to having two or more con-
victions for felony drug offenses and knowingly possessing with
intent to distribute and distributing less than 100 grams of heroin in
violation of 21 U.S.C. § 841(a)(1) (2000) and 18 U.S.C. § 2 (2000).
He was sentenced to 220 months of imprisonment. On appeal, counsel
has filed a brief under Anders v. California, 386 U.S. 738 (1967),
alleging that there are no meritorious claims for appeal but raising the
following issues, whether: (1) the district court plainly erred in con-
ducting Washington’s Fed. R. Crim. P. 11 plea hearing; (2) the dis-
trict court erred in accepting the facts as enumerated in the
presentence report ("PSR") and in applying the Sentencing Guide-
lines; and (3) there was ineffective assistance of trial counsel. For the
reasons that follow, we affirm.

   Because Washington failed to object or make a motion to withdraw
his guilty plea, this court reviews his Rule 11 hearing for plain error.
United States v. Martinez, 277 F.3d 517, 524-27 (4th Cir.), cert.
denied, 123 S. Ct. 200 (2002). We do not find that the district court
plainly erred. Neither do we find that the district clearly erred in its
factual findings at sentencing or erred in its legal interpretation of the
Sentencing Guidelines. United States v. Colton, 231 F.3d 890, 911
(4th Cir. 2000). Finally, it does not conclusively appear from the
record that Washington received ineffective assistance of trial coun-
sel. Thus, this claim fails on direct appeal. United States v. Richard-
son, 195 F.3d 192, 198 (4th Cir. 1999).

   We have examined the entire record in this case in accordance with
the requirements of Anders, including the claims raised in Washing-
ton’s pro se supplemental brief, and find no meritorious issues for
appeal. Accordingly, we affirm. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
                    UNITED STATES v. WASHINGTON                     3
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                         AFFIRMED